Scott, Judge,
delivered the opinion of the court.
This was an appeal from a justice’s court, and being tried by the court sitting as a jury, and no instructions being asked, any mistake as to the law in finding the verdict can not be inquired into here, as it does not appear what points were made in the court below. It has been repeatedly held, since the present practice act, that trials in the Circuit Court of appeals from a justice of the peace must conform to the practice which prevailed before the enactment of the statute concerning practice now in force, as that act expressly excludes justices’ courts from its operations, except in relation to the law of evidence. Whether the defendant had authority to bind the company was a question in the case. If he had authority to bind the company, *526and did only bind it, he is not liable. If he had no authority to bind the company, the note was drawn in a form which would bind himself. (Byars v. Doore’s Adm’r, 20 Mo. 284.) Such being the law, the note was properly admitted in evidence. This is only point saved in the case. The judgment will be affirmed;
Judge Ryland concurring ; Judge Leonard absent.